Curia.

These amendments are much a matter of discretion. The plaintiff’s attorney has not been very diligent in procuring proper information from his client; but it will further the ends of justice to grant the amendment. We save the defendant from all costs resulting to him from the mistake. If he chooses to change his plea, so as to vary his defence, he may do so ; and then the plaintiff must *504first pay him all costs from the plea down to this time inc¡ug¡ve- jf not, the amendment is granted on the plaintiff’s paying the costs of this motion.
Rule accordingly.(a)

 Vid. Fuller v. Roosevelt, ante, 144. In Rex v. John Wilkes, Esq., a criminal inf brmation,' for a libel, was amended, V a material part, by Lord Mansfield, at his chambers, the day before trial, without the defendants consent. His Lordship consulted and produced many precedents in favor of the amendment.